Citation Nr: 1547920	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-10 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, to include obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to August 1967, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in April 2010, the Veteran submitted a substantive appeal, perfecting an appeal of a claim for service connection for posttraumatic stress disorder (PTSD).  A June 2015 rating decision granted service connection for PTSD.  As that is a full grant of the benefit sought, that claim is no longer on appeal.  

In April 2013, the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.   A chronic low back disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the diagnosed low back disabilities weighs against the claim. Arthritis was not manifest to a compensable degree within one year of separation from service.

2.  A respiratory disability, to include OSA, was not manifest during active service, and the only medical opinion evidence to address the relationship between any diagnosed respiratory disability and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met and lumbar spine arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a respiratory disability, to include OSA, are not met.  §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007, July 2007, and April 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  

The Veteran's June 1967 separation medical examination shows that his nose, mouth, throat, sinuses, lungs and chest, and spine were all evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran indicated that he had a chronic cough, but denied recurrent back pain, shortness of breath, pain or pressure in chest, and frequent trouble sleeping.

An April 2003 private chest x-ray noted reticulonodular scarring within the right mid lung, unchanged from a prior examination, and likely post-infectious or inflammatory in nature, with calcified pleural plaques indicating prior asbestos-related pleural disease.  

October 2003, December 2003, January 2004, April 2005 private medical records show that the Veteran denied joint or muscle pain or back pain.  A history of right pneumothorax in 1992 was noted.  In January 2004, the Veteran was assessed with acute bronchitis. 

A July 2005 private medical record notes that the Veteran complained of low back pain that began three months prior and recent onset of numbness in the feet and tingling sensations in the feet.  He was assessed with new lumbosacral radiculitis, not otherwise specified.  It was discussed that the Veteran has scoliosis of the spine and mild degenerative joint disease.  Subsequent treatment records showed that the Veteran continued to be evaluated for lumbosacral radiculitis.  

A December 2005 private medical record notes that x-rays revealed an impression of some disc space narrowing of the lower lumbar spine and spondylosis.  There was no evidence of fracture, dislocation or soft tissue mass.  

A December 2005 East Cooper Regional Medical Center record notes that the Veteran complained of low back pain with an onset of six months.  

An October 2006 private medical record notes that the Veteran was referred by another physician for evaluation of an abnormal chest x-ray.  The Veteran related being in good health.  His only problems appeared to be hypertension and obesity.  He related having a spontaneous pneumothorax in the early 1990s and was hospitalized at Roper Hospital for that.  About a month prior, he developed some atypical chest pain in the right chest.  Historically, the Veteran worked in a variety of occupations.  In New York, there was a period of time when he worked around a heavy concentration of asbestos.  He had smoked, but quit many years ago.  He denied having any prior lung problems except for pneumothorax and asbestos exposure.  He did not have much in the way of symptoms of sleep apnea.  He denied musculoskeletal problems.  He was assessed with asbestos pleural disease as there was exposure appropriate history.  

A November 2006 private medical record notes that the Veteran returned for what appeared to be mild asbestos lung disease.  He was assessed with pleural asbestos disease, no asbestosis, no masses, and no other manifestation of asbestos lung disease.  Dr. Miller noted that he told the Veteran that he may get some remuneration for asbestos exposure, if he spoke to an asbestos lawyer.  

An October 2006 VA medical record notes that the Veteran was seen with complaints of low back pain and abnormal sleep, and a sleep study was requested.  

A December 2006 VA medical record notes that the Veteran was seen with complaints of low back pain and radiculopathy.   The Veteran indicated that it was a gradual onset, atraumatic onset, six months ago.  He had an acute episode a few months earlier and went to a private medical facility for a "shot."  He was assessed with lumbar facet arthrosis and lumbar foraminal stenosis.  

In a June 2007 claim for VA disability benefits, the Veteran stated that his lung disability began in 1990 and his back disability began in 2006.  

In an August 2007 letter, the Veteran stated that he served in Vietnam in 1966 and 1967.  He asserted that he hurt his back when he attempted to move a 105 artillery gun and that it became very painful during the past years.  

A May 2010 diagnostic report from Roper Hospital shows an impression of calcified pleural plaques seen consistent with asbestos-related pleural disease.  

In January 2011, the Veteran was referred for a sleep study.  A February 2011 private sleep study report shows an impression of obstructive sleep apnea. 

In a May 2013 letter, the Veteran's wife stated that the Veteran had a sleeping disorder and lower back pain that started in 1968 and worsened in the 1980s.  She stated that they were married after the Veteran came home from Vietnam and the problems and slowly progressed.  

May 2013 VA examination reports show that the examiner reviewed the claims file and examined the Veteran.  The back diagnosis was lumbar osteoarthritis, noted as diagnosed in 2005.  The Veteran stated that during service, he served in the artillery and was lifting a Howitzer, and tripped over the legs and hurt his back.  He did not seek attention.  After service, he continued to have pain, sometimes severe, but managed to do okay.  He occasionally sought attention, but not surgery or the pain clinic.  The Veteran stated that he had back pain for many years.  The examiner opined that the claimed low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran stated that he had many years of back pain which began while he was in service and increased for many years after.  The examiner reviewed the Veteran's service medical records, and found no evidence of the injury discussed or of any complaints or treatment of back pain.  On retirement examination, he stated "no" when asked about recurrent back pain.  He was seen at VA in 2005, and an MRI showed degenerative disc disease and he was treated with injections and pain medications.  There were no medical records indicating continued treatment for back pain from service until 2005.  Therefore, the examiner opined that there was no evidence that chronic back pain was incurred in or caused by service.  The examiner also found that the Veteran was diagnosed with sleep apnea, which the examiner opined was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran stated he had many years of sleep apnea.  He was seen in the VA in 2006 and had a sleep study showing sleep apnea.  The Veteran stated that he has had some sleep problems for years, but denied any previous work-up for insomnia, fatigue, or narcolepsy.  He has not fallen asleep while driving.  The VA examiner stated that there was no evidence that the Veteran's sleep apnea, diagnosed in 2007, was related to his military service.  

Low Back Disability

Initially, the Board finds that it cannot be concluded that a chronic lumbar spine disability was shown in service.  There are absolutely no complaints of low back symptoms or any diagnosis of a low back disability in the service medical records.  In addition, the June 1967 separation examination found no clinical abnormalities of the spine.  The Veteran denied recurrent back pain at the time of the separation examination.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.   38 C.F.R. §§ 3.307, 3.309(a) (2015).  The Board notes that the medical evidence of record shows the Veteran's first complaints pertaining to the lumbar spine following service were in July 2005, with the Veteran reporting an onset only a few month earlier, more than 30 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In none of the medical records associated with the claims file, prior to the Veteran's submission of a claim for VA benefits in June 2007, did the Veteran ever mention that he had pain in his low back during or since service, or that low back pain was in any way related to service.  In fact, the Board finds of significance the fact that while seeking medical treatment, the physicians always note that the Veteran related the lumbar spine symptoms to an onset of four to six months prior to seeking treatment in 2005, and that the symptoms were atraumatic.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's low back disability and service weighs against the claim.  The Board finds that the May 2013 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.   The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).   Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's low back disabilities had an onset many years after service, and are not related to service or any incident during service.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the low back until July 2005.  In fact, October 2003, December 2003, January 2004, April 2005 private medical records reflect that the Veteran specifically denied joint or muscle pain or back pain.  Moreover, when seeking treatment in July 2005 record, the Veteran was noted as complaining of low back pain that began three months ago and a recent onset of numbness in the feet and tingling sensations in the feet.  Further, a December 2006 VA medical record notes that the Veteran was seen with complaints of low back pain and radiculopathy and that the Veteran indicated it was a gradual onset, atraumatic onset, six months ago.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to onset and continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because they are internally inconsistent and contradictory of other evidence of record.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a low back disability because diagnosing a low back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Respiratory Disability, to Include OSA

After a review of the competent evidence, the Board finds that service connection is not warranted for a respiratory disability, to include OSA.  The service medical records do not show complaints, finding, treatment, or any diagnosis related to a respiratory disability while in service, to include at the time of the separation examination.

The post-service evidence does not show symptoms related to any respiratory disability until the 1990s, more than 20 years after service, and sleep apnea symptoms were not indicated until a 2006 VA medical record.  Notably, that first indication of sleep apnea is over 30 years after the Veteran left active duty.  The gap in complaints and treatment sought for any respiratory disability weighs against the Veteran's claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between any respiratory disability and service weighs against the claim.  The Board finds that the May 2014 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination. The examiner provided a rationale based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability, to include obstructive sleep apnea, is not related to service or any incident during service.  Furthermore, although the Veteran has been diagnosed with calcified pleural plaques consistent with asbestos-related pleural disease, the Veteran clearly reported to medical professionals while seeking treatment that he was exposed to asbestos in post-service employment.  He has never claimed that any asbestos-related disability is related to any exposure to asbestos in service, nor is there any evidence of such exposure.  

While the Veteran and his spouse are competent to report symptoms of a respiratory disability, to include OSA, they are not competent to relate a respiratory disability to active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran and spouse are not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, to include OSA, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a respiratory disability, to include obstructive sleep apnea, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


